Citation Nr: 0304248	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-45 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

(The claim for an evaluation in excess of 10 percent for acne 
vulgaris of the face, back and neck, with residual scarring, 
will be the subject of a separate decision which will be 
promulgated at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to August 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating action of the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied a compensable 
evaluation for the veteran's service-connected hypertension.  
In August 1996, a Hearing Officer granted a 10 percent 
evaluation.  However, as the veteran is in receipt of less 
than the maximum schedular rating for his service-connected 
disability, his case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The veteran was afforded a hearing before the undersigned 
acting Member of the Board in December 1997.  At that time, 
issues included those listed on the title page above, as well 
as entitlement to service connection for glaucoma.  In May 
1998, the Board remanded the case to the RO for additional 
development.  In May 2002, the RO granted service connection 
for glaucoma and assigned a 10 percent evaluation, effective 
as of March 31, 1995.  The RO continued the 10 percent 
evaluations for the veteran's service-connected acne and 
hypertension disabilities.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for acne vulgaris of 
the face, back and neck, with residual scarring, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  Hypertension is not manifested by diastolic pressure that 
is predominantly 110 or more, or by systolic pressure that is 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.7, 4.104,  
Diagnostic Code 7101 (1997 & 2002); 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations:

There has been a change in the law during the pendency of the 
veteran's claims.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), the obligations of VA with respect to 
the duties to assist and notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA are defined.  The primary implementing regulations are 
published at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  
These statutory and regulatory changes are liberalizing and 
are applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant what part of the evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  In this regard, the veteran was afforded VA 
examinations in May 1995 and March 2000 to determine the 
current nature and severity of his service-connected 
hypertension.  Outpatient treatment records for the period 
from March 1995 through July 2001 were associated with his 
claims folder.  The veteran was afforded hearings before the 
RO in February 1996 and February 1997 and before the 
undersigned in December 1997.  Subsequent to the Board remand 
of May 1998, the veteran was afforded a new VA examination 
and an opportunity to submit additional evidence and argument 
pertinent to his claim.  Thus, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would serve to 
further delay resolution of the claim with no benefit flowing 
to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Additionally, the Board notes that the rating decision and 
Statement of the Case issued by the RO advised the veteran of 
the laws and regulations pertinent to his claim for an 
increased rating.  The veteran and his representative have 
provided argument on the pertinent facts in statements 
associated with the claims folder.  Therefore, having the 
Board render its decision on his appeal at this time will not 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board further finds that the Statement of the Case 
provided the veteran with adequate notice of what the law 
requires to award an increased rating for hypertension.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.

The statement of the case and supplemental statement of the 
case also provided notice to the veteran of what the evidence 
of record, including evidence provided by the appellant, 
revealed.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA did to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Increased Rating for Hypertension:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Entitlement to service connection for hypertension was 
granted by an original rating action of February 1979.  A 
non-compensable evaluation was assigned.  A Hearing Officer 
decision of August 1996 granted a 10 percent evaluation, 
effective as of March 31, 1995.  In March 1995, the veteran 
claimed that his hypertension was more severe than the 
current rating indicated.  

At a VA examination in May 1995, the veteran reported that 
his blood pressure was usually around 150/80.  He noted, 
however, that he was on continual medications for control of 
his hypertension and that such medicines were frequently 
adjusted.  Blood pressure readings were 182/102, 176/90 and 
180/100.  

A February 1996 outpatient treatment note indicated that 
control of the veteran's hypertension was poor.  Blood 
pressure readings were 174/94 and in the supine position, 
176/110.  However, a follow-up note of February 1997 noted 
that the veteran's hypertension had improved.  Blood pressure 
was measured as 151/87.  A January 1998 note recorded blood 
pressure readings of 132/76 and 140/90 respectively.  

At VA examination in March 2000, the veteran did not describe 
any symptoms as a result of his hypertension or prescribed 
medicines.  Physical examination revealed a blood pressure in 
the left arm in the seated position of 136/74, 136/78 five 
minutes later and 130/74 five minutes later.  His jugular 
venous pulse was flat.  His lung fields were clear.  His 
brachial, radial, carotid and dorsalis pedis pulses were 
readily palpable with a normal contour and volume.  The 
examiner opined, based upon his review of blood pressure 
readings over the past year and the current examination, that 
the veteran's hypertension was "at best mild".  He further 
opined that hypertension was well controlled under his 
current medical therapy.  

Finally, outpatient treatment records from March 2001 through 
July 2001 do not show relevant information regarding the 
veteran's hypertension.  

During the pendency of the veteran's appeal, the rating 
criteria for the code sections pertaining to hypertension 
were changed effective January 12, 1998.  62 Fed. Reg. 65219-
24 (1997) (codified at 38 C.F.R. § 4.104).  The United States 
Court of Appeals for Veterans Claims has held, in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that, when the law or 
regulations change after a claim has been filed but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Therefore, the Board must consider 
the veteran's claim under both versions and whichever 
criteria are more favorable to the appellant will be applied.

Under the prior version of the rating schedule, hypertension 
was rated according to the degree of elevation of the 
diastolic blood pressure.  The rating schedule provided that 
diastolic pressure predominately over 100 would be rated as 
10 percent disabling; diastolic pressure predominately over 
110 would be rated at 20 percent; and diastolic pressure 
predominately over 120 would be rated at 40 percent.  
Further, when continuous medication was shown necessary for 
control of hypertension, with a history of diastolic blood 
pressure predominately over 100 or more, a minimum rating of 
10 percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998).

Under the revised criteria, hypertension is rated according 
to the degree of elevation of both the diastolic and systolic 
blood pressure readings.  A 10 percent disability rating is 
assigned when there is diastolic pressure predominately 100 
or more, or systolic pressure predominantly 160 or more, or 
as the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent disability 
rating requires diastolic pressure of predominately 110 or 
more, or systolic pressure predominately 200 or more; and a 
40 percent disability rating requires diastolic pressure of  
predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective January 12, 1998).

Applying both the old and the new standards, as required 
under Karnas, the Board finds that the veteran's hypertension 
does not warrant an increase under either criterion.  In this 
respect, both the old and the new regulations for an 
increased rating require clinical evidence demonstrating a 
diastolic reading that is predominately 110 or more.  
However, with the exception of isolated examples where the 
veteran's diastolic pressure was 110, the readings were 
predominately below 100.  Moreover, there is no clinical 
evidence showing that the appellant's systolic pressure is 
predominately 200 or greater.  Finally, at the most recent VA 
examination, the veteran's hypertension was only 
characterized as mild.  In view of the foregoing, an 
increased rating is not in order.

Furthermore, even after a careful review of the available 
Diagnostic Codes and the medical evidence of record, the 
Board finds that Diagnostic Codes other than 7101 do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect, and the veteran has not 
suggested that another Diagnostic Code is relevant.

Thus, the benefit sought on appeal is denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49  
(1990). 







ORDER

An increased rating for hypertension is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

